
	
		I
		111th CONGRESS
		1st Session
		H. R. 2527
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Ms. Markey of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To provide authority for certain debt refinancing with
		  respect to financings approved under title V of the Small Business Investment
		  Act of 1958, and for other purposes.
	
	
		1.Authority to provide certain
			 debt refinancingDuring the 2
			 year period beginning on the date of the enactment of this Act, any financing
			 approved under title V of the Small Business Investment Act of 1958 (15 U.S.C.
			 695 et seq.) may include debt refinancing relating to a conventional loan that
			 is not guaranteed by the Small Business Administration, if—
			(1)the proceeds of
			 the indebtedness were used to acquire land, including a building situated
			 thereon, to construct a building thereon, or to purchase equipment;
			(2)the existing
			 indebtedness is collateralized by fixed assets;
			(3)the existing
			 indebtedness was incurred for the benefit of the small business concern;
			(4)the financing under title V of the Small
			 Business Investment Act of 1958 will be used only for refinancing existing
			 indebtedness or costs relating to the project financed under such title;
			(5)the financing
			 under such title will provide a substantial benefit to the borrower when
			 prepayment penalties, financing fees, and other financing costs are accounted
			 for; and
			(6)the financing
			 under section 504 of such title will provide better terms or rate of interest
			 than the existing indebtedness at the time of refinancing.
			
